Citation Nr: 1436992	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for status-post infection and scarring of right eye, status-post corneal transplant.

2.  Entitlement to an initial compensable rating for status-post traumatic brain injury (TBI) with post-concussive syndrome.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for status-post left wrist disability.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for residuals of right shoulder/arm injury.

7.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 2004 to June 2004 and from October 2004 to January 2006.  His service medals and decorations include the Combat Action Badge.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) in Chicago, Illinois.  The Regional Office (RO) in Des Moines, Iowa currently has jurisdiction of this appeal.

In an April 2010 rating decision, the RO increased the rating from 10 to 20 percent for status-post infection and scarring of right eye, status-post corneal transplant, effective January 12, 2006, the first day following service discharge.

The Veteran testified before a Decision Review Officer (DRO) in September 2010.  In addition, he and his mother testified before the undersigned Veterans Law Judge (VLJ) via videoconference in January 2014.  Copies of the hearing transcripts are of record.

In May and July 2014, the Board received additional evidence in support of this appeal.  The Veteran waived initial RO consideration of this evidence.  See his January 2014 written statement.  

The record raises a claim for a TDIU as a component of the Veteran's increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition, the Board notes that newly received evidence in May 2014 contains the Veteran's formal claim for a TDIU.

The issues of entitlement to increased ratings for right eye disability and residuals of TBI, as well as the service connection claims for GERD and right shoulder/arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2014, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal seeking service connection for bilateral hearing loss and left wrist disability,  and the Board received the request prior to the promulgation of a decision. 

2.  The most probative competent evidence reflects that the Veteran is unable to secure or follow substantially gainful employment secondary to his service-connected PTSD.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for bilateral hearing loss are met.   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


2.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for left wrist disability are met.   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). 

The Veteran perfected an appeal of a September 2007 rating decision that, in pertinent part, denied service connection for bilateral hearing loss and a left wrist disability.  However, during the January 2014 hearing, the undersigned VLJ indicated that the Veteran wished to withdraw his appeal seeking service connection for bilateral hearing loss and left wrist disability and such statement was reduced to writing in the hearing transcript.  Once the Board received the Veteran's statement withdrawing those service connection claims, there remained no allegations of error of fact or law for appellate consideration.  

The Board does not have jurisdiction to review those issues and they are therefore 
dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2002).

Derivative TDIU Claim

The Veteran is service-connected for posttraumatic stress disorder (PTSD), right eye disability, tinnitus, and status-post TBI with post-concussive syndrome, and his combined rating for these disabilities is 80 percent, meeting the percentage requirements of 38 C.F.R. § 4.16(a). 

In order to qualify for a TDIU, the probative evidence must nonetheless be at least in approximate balance indicating the Veteran's unemployability on account of his service-connected disabilities. See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

The resolution of this appeal ultimately turns on whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.

Considering the pertinent evidence in light of the law, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted. 

The record reflects that the Veteran worked for the U.S. Army Corps of Engineers from 2009 to October 2012.  During his employment, he received Family Medical Leave Act (FMLA) benefits because of his PTSD symptoms and treatment for such disability.  For example, according to a March 2012 statement, a VA staff physician recommended that the Veteran not return to work for three weeks due to problems with chronic illness causing severe sleep disturbance.  The Veteran eventually exhausted his FMLA and continued to miss additional days of work due to his PTSD.  Ultimately, he received notice that he was going to be discharged.  Instead of being discharged however, the Veteran submitted his resignation citing personal reasons.  See July 2013 Illinois Department of Employment, Board of Review Decision. 
 
On his formal application for a TDIU, VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which was received in May 2014, the Veteran indicated that he last worked full-time and became too disabled to work in October 2012.  He also reported having completed one year of college.  

The Veteran underwent a VA examination in May 2013 to assess the severity of his PTSD.  The examiner stated that the Veteran's psychiatric symptoms are not considered of adequate severity to prevent him from securing and maintaining gainful employment.  However, the Board finds highly probative a February 2013 opinion (received in May 2014) authored by a VA licensed clinical psychologist.  The psychologist essentially indicated that the Veteran was precluded from maintaining his employment with the U.S. Army Corps of Engineers due to his service-connected PTSD. The psychologist stated that he was well-acquainted with the Veteran, having treated him since March 2009 for PTSD, major depression disorder, and chronic insomnia.  The psychologist noted that around the time that the Veteran resigned from his job, his symptoms were near their greatest severity.  

In his estimation, if the Veteran had continued working, his performance would have been limited and his capacity to perform his job would have been impaired.  The psychologist explained that it is likely that an individual working in the kind of mental and physical condition similar to that of the Veteran would be prone to mistakes, forget various tasks, and have lapses in judgment.  Although the psychologist could not advise the Veteran on whether he should leave his job at the U.S. Army Corps of Engineers, he made no objections to the Veteran's decision to resign because of his psychiatric symptoms.  This opinion is considered highly probative because it is factually accurate, fully articulated, and contains sound reasoning.  

Based on the foregoing, and resolving all reasonable doubt in his favor, the Board finds that the most probative evidence reflects that the Veteran's service-connected PTSD precludes employment.  As such, the TDIU claim will be allowed.


ORDER

The appeal seeking service connection for bilateral hearing loss is dismissed.

The appeal seeking service connection for a left wrist disability is dismissed.

Entitlement to a TDIU is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Remand is necessary to request newly identified medical evidence and to schedule VA examinations to assess the current nature and severity of the Veteran's service-connected right eye disability and residuals of TBI as well as to determine the etiology of any current right shoulder/arm disability.  During his January 2014 videoconference hearing, the Veteran suggested that his right eye disability and residuals of TBI have worsened in severity.  In addition, he stated that he had recently received additional eye and shoulder surgery therefore those records are potentially relevant to the claims and must be requested.

In addition, although the current record contains an opinion as to whether the Veteran's GERD is directly related to his military service, an addendum is needed to address whether his GERD is etiologically related to a service-connected disability because the Veteran testified in January 2014 as to experiencing gastrointestinal symptoms when anxious.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
  
1.  Request that the Veteran provide the names, addresses, and dates of treatment of all non-VA health care providers who have recently treated him for eye, TBI, GERD, and right shoulder/arm disability.  During the 2014 hearing, he reported recent eye and shoulder surgery.

After securing the necessary authorization(s), the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records. 

2.  Make arrangements to secure any and all of the Veteran's outstanding VA medical records.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right eye disability.  The claims file should be made available to and reviewed by the examiner.  

All appropriate diagnostic testing should be performed to determine visual acuity (corrected and uncorrected) and the degree of diplopia in all quadrants.  A Goldman chart must be completed in conjunction with this examination and associated with the claims file in accordance with 38 C.F.R. § 4.77.

Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 6036-6066.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria. 

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected status-post TBI with post-concussive syndrome.  The claims file should be made available to and reviewed by the examiner.   

a).  The current Compensation and Pension Examination TBI Examination Guidelines should be followed.  All indicated tests and studies are to be performed.  

b).  The examiner must fully assess the current manifestations and degree of impairment due to the Veteran's service-connected TBI residuals.

c).  In evaluating the Veteran, the VA examiner should consider the three main areas of dysfunction listed in the rating criteria under 38 C.F.R. § 4.124a that may have resulted from the Veteran's TBI: cognitive, emotional/behavioral, and physical.  If deemed necessary, additional evaluation in one or more of these areas of dysfunction should be obtained so that there may be a complete picture of the Veteran's current residuals of TBI. 

d).  The examiner must provide an opinion on the impact of the Veteran's TBI with post-concussive syndrome on his daily activities and occupational functioning.

The examiner must provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

5.  Forward the Veteran's claims file to the examiner who conducted March 2009 VA esophagus and hiatal hernia examination or, if he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum as to the etiology of the Veteran's GERD.  The need for the Veteran to be reexamined is left to the designee's discretion. 

a).  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b).  Determine whether the Veteran's GERD is proximately due to, the result of, or ALTERNATIVELY CHRONICALLY AGGRAVATED OR WORSENED by the Veteran's service-connected PTSD and/or TBI residuals.   

**Reconcile the opinion with the March 2009 VA examination report, the April 2010 VA addendum, and the Veteran's testimony that he develops GERD symptoms after experiencing anxiety.

If the examiner believes that there is chronic aggravation or worsening of the current GERD by a service-connected disability, s/he should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings.

6.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current right shoulder/arm disability.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail. 

The examiner is asked to:

a).  Diagnose any right shoulder/arm disability currently shown. 

b).   For any currently diagnosed right shoulder/arm disability, determine whether it began during service or is otherwise related to any event, injury, or disease during COMBAT service.

**Reconcile the opinion with the October 2005 STR showing treatment for right elbow injury after an IED attack.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings.

7.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After the requested development has been completed, readjudicate the increased rating claims for right eye disability and residuals of TBI, and service connection claims for GERD, to include as secondary to a service-connected disability, and right shoulder/arm disability on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.   An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


